Citation Nr: 1545138	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-14 558	)	DATE
	)
	)

On appeal from the
Buffalo Education Center of the Department of Veterans Affairs Regional Office in Buffalo, New York

THE ISSUE

Entitlement to eligibility for the Veterans Retraining Assistance Program (VRAP).


REPRESENTATION

Veteran represented by:	Mary LeMieux-Fillery, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. H.C.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to January 1989 and from January 1989 to January 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Buffalo Education Center, located at the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In April 2015, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks to establish eligibility under the Veterans Retraining Assistance Program (VRAP), Public Law 112-56, which offers up to 12 months of training assistance to unemployed Veterans.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, §211(e)(1)(B) (Nov. 21, 2011).  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training), and VRAP is designed to provide training for a high-demand occupation. 

Pursuant to the VRAP, an eligible Veteran must: be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions, not be eligible for any other VA education benefit programs, not be in receipt of VA compensation due to unemployability, and not be or have been in the last 180 days, enrolled in a Federal or state job training program.  The program is limited to 45,000 participants from July 1, 2012 through September 30, 2012, and to 54,000 participants from October 1, 2012, through March 31, 2014.  Participants may receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.

In an April 2013 decision, the RO determined that the appellant did not meet the eligibility requirements for VRAP purposes, based on a finding that his last discharge was Under Other Than Honorable Conditions.  In this regard, a June 1993 decision of record reflects that his discharge for the period of service from December 22, 1993 to January 19, 1989, was considered to be under honorable conditions for VA purposes; however, his discharge for the period of service from  January 20, 1989 to January 30, 1991, was considered to be under other than honorable conditions for VA purposes.

The Veteran claimed in his January 2014 notice of disagreement that his character of discharge should be upgraded due to his PTSD symptoms.  The Board construes these statements as an attempt to reopen a claim for an upgraded character of discharge.  Thus, the Board finds that the claim for VRAP is inextricably intertwined with the Veteran's attempt to reopen his claim for an upgraded character of discharge for VA purposes.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Additionally, the Board notes that the other criteria for VRAP benefits were not sufficiently developed by the RO.  It appears from VA treatment records that the Veteran engaged in a Vocational Rehabilitation Program at the VA Medical Center from August 12, 2013 to December 13, 2013.  See December 16, 2013 VA treatment note.  Additionally, the Veteran submitted letters from VA personnel indicating that he was in a VA Compensated Work Therapy program.  The Veteran additionally indicated during his June 2014 VA psychiatric examination that he was working at the Goodwill Warehouse.  The Board notes that the Veteran testified that he is seeking VRAP benefits for an HVAC program at Penncer Tech, costing approximately $28,000, which ended in September 2014.  Thus, it would seem that the Veteran was employed during the period which he is seeking VRAP benefits and that he engaged in a Federal job training program during a portion of the relevant period.  On remand, the RO should ascertain when the Veteran received the schooling for which he is requesting VRAP benefits and if he was working or was in a job training program during the relevant period.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's claim to reopen his claim for an upgraded character of discharge for VA purposes.  See January 2014 notice of disagreement.

2.  Request documentation of the course for which the Veteran is seeking VRAP funding.  Request the Veteran submit information concerning any employment or job training that he has participated in during the relevant period.  

3.  Then, after taking any additional development deemed necessary, readjudicate the claim on appeal, and furnish a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


